              Case 2:20-cv-00057-AM-VRG Document 1 Filed 10/15/20 Page 1 of 5


                                   IN THE UNITED STATES DISTRICT COURT
                                    FOR THE WESTERN DISTRICT OF TEXAS
                                             DEL RIO DIVISION

    MARTIN P. URIEGA AND JOSE A.                                      §
    BARRERA,                                                          §
        PLAINTIFFS                                                    §           CASE NO. 2:20-cv-57
                                                                      §             (Jury requested)
    v.                                                                §
                                                                      §
    RINAT JAKIPOV AND TIME
    EXPRESS, INC.                                                     §
         DEFENDANTS                                                   §

              DEFENDANT RINAT JAKIPOV’S NOTICE OF REMOVAL OF ACTION
                               UNDER 28 U.S.C. § 1441(b)

              PLEASE TAKE NOTICE that Defendant, RINAT JAKIPOV, hereby removes to this

Court the state court action described below, and files this Notice of Removal:

                                                       I.         BACKGROUND

              1.        Plaintiffs Martin P. Uriega and Jose A. Barrera are residents of Val Verde County,

Texas. 1 Defendant Rinat Jakipov is an individual residing in Philadelphia, Pennsylvania. 2

              2.        On August 21, 2020, an action was commenced in the District Court of the 365th

Judicial District of Maverick County, Texas under Cause No. 20-08-39165-MCVAJA; Martin P.

Uriega and Jose A. Barrera v. Rinat Jakipov and Time Express, Inc. 3 Defendant was served on

September 15, 2020. Defendant filed his Answer in State court on October 15, 2020.

              3.        Defendants have attached the required state court documents pursuant to 28 U.S.C.

§ 1446 (a). 4

              4.        As for venue, venue is proper in this District under 28 U.S.C. § 1441(a) because

this District and Division embrace the place where the removed action has been pending. The

incident made the basis of Plaintiffs’ Petition is a June 13, 2019 motor vehicle accident which


1        See Plaintiff’s Original Petition at Section I, attached as Exhibit A.
2        Id.
3        Id.
4        See State Court Documents attached as Exhibit B.
         Case 2:20-cv-00057-AM-VRG Document 1 Filed 10/15/20 Page 2 of 5


occurred in Eagle Pass, Maverick County, Texas.

         5.        Defendant will promptly file a copy of this Notice of Removal with the Clerk of

the state court where the action has been pending.

         6.        All defendants to this matter have consented to this removal.

         7.        As set forth in detail below, this Court has original jurisdiction over this civil action

pursuant 28 U.S.C.A. § 1332 and the action may therefore be removed to this Court pursuant to

28 U.S.C.A. §§ 1441(b); 1446(c).

                                             II.       BASIS FOR REMOVAL

         8.        The Federal Court's basic diversity jurisdiction extends to “all civil actions where

the matter in controversy exceeds...$75,000...and is between...citizens of different states.” 5 This

action may therefore be removed to this Court pursuant to 28 U.S.C.A. § 1441(a)(b) because:

                   a.        it is a civil action between Plaintiffs, citizens of Texas, and Defendants who

                             are citizens of Pennsylvania and Illinois 6; and

                   b.        it is a civil action wherein the amount in controversy exceeds the sum of

                             $75,000 exclusive of costs and interest. 7

         9.        A civil case filed in state court may be removed by the defendant to Federal Court

if the case could have been originally brought in Federal Court. 8 Diversity jurisdiction requires

complete diversity; every plaintiff must be diverse from every defendant. 9 Here, Plaintiffs are

citizens of Texas. Defendant Jakipov is a citizen of Pennsylvania. Defendant Time Express, Inc.

is a corporation organized under the laws of Illinois with its principal place of business in Illinois.

Pursuant to 28 U.S.C. §1332(c), Time Express, Inc. is considered a citizen of Illinois. Therefore,

there is complete diversity of citizenship between Plaintiffs and Defendants.


5   28 U.S.C. § 1332(a)(1).
6   Id.
7   See Plaintiffs’ Original Petition at Section 1.0 (“Plaintiffs seek monetary relief in an amount exceeding $1,000,000.00.).
8   28 U.S.C. § 1332(a).
9   Tapscott v. MS Dealer Service Corp., 77 F.3d 1353, 1355 (11th Cir.1996).
                                                         Page 2 of 5
          Case 2:20-cv-00057-AM-VRG Document 1 Filed 10/15/20 Page 3 of 5


          10.      The notice of removal of a civil action or proceeding shall be filed within 30 days

after the receipt by the defendant…of a copy of the initial pleading. 10 Here, Defendant Jakipov

was served on September 15, 2020 and filed this removal on October 15, 2020, a timely removal

under the statute. Therefore, Defendant is compliant with Section 1446(b)(1).

                                    III.      AMOUNT IN CONTROVERSY

          11.      Removal is proper when there is complete diversity of citizenship between the true

parties to the lawsuit and the amount in controversy exceeds Seventy-Five Thousand Dollars

exclusive of costs and interest ($75,000). 11 In De Aguilar v. Boeing Co., the Fifth Circuit held that

when a defendant removes such a case, the defendant then has the burden to prove that the amount

in controversy actually exceeds the jurisdictional amount. 12 The De Aguilar Court went on to hold

that to remand to state court, the plaintiff must establish as a matter of law that, if successful, it

would not be able to recover more than the jurisdictional amount. 13

          12.      In determining whether the amount in controversy exceeds $75,000, courts must

consider the full litany of damages that a plaintiff is seeking, including statutory and punitive

damages. 14 As applied here, Defendant Jakipov can meet his burden to prove that the amount in

controversy in this case exceeds the federal jurisdictional requirement of $75,000 based on the

clear language of Plaintiffs’ pleadings. In Section 1.0 of Plaintiffs’ Original Petition, it states that

“Plaintiffs seek monetary relief in an amount exceeding $1,000,000” 15 Therefore, the evidence is

sufficient for Defendant Jakipov to meet his burden to prove that the amount in controversy

exceeds the removal requirement of $75,000.




10   28 U.S.C.A. §1446(b).
11   28 U.S.C.A. §1332(a).
12
     De Aguilar v. Boeing Co., 47 F.3d 1404, 1410-11 (5th Cir. 1995).
13   Id at 1411.
14   St. Paul Reinsurance Co., Ltd. v. Greenberg, 134 F.3d 1250, 1253-54 (5th Cir. 1998); S.W.S. Erectors, Inc. v. Infax, Inc., 72
     F.3d 489, 492 (5th Cir. 1996).
15   See Plaintiffs’ Original Petition at 1.0.
                                                         Page 3 of 5
          Case 2:20-cv-00057-AM-VRG Document 1 Filed 10/15/20 Page 4 of 5


                                              IV.       CONCLUSION

         13.       Based on diversity of citizenship and satisfaction of the amount in controversy

requirement, removal to Federal Court is proper.16 Plaintiffs are citizens of the state of Texas.

Defendants are citizens Pennsylvania and Illinois. In addition, Plaintiffs have admitted in their

pleadings that they place a value of their damages in excess of the $75,000 amount in controversy.

As a result, diversity of citizenship is clear from the pleadings and evidence.

         WHEREFORE PREMISES CONSIDERED, based on the Petition, evidence and the

diverse citizenships of the parties, this Court has original jurisdiction of this action under 28

U.S.C.A. § 1332 and removal of the action to this Court is proper under 28 U.S.C.A. § 1441(a).



                                                          Respectfully submitted,



                                                         By: /s/ Larry J. Goldman
                                                               LARRY J. GOLDMAN
                                                               Federal ID No. 341
                                                               State Bar No. 08093450

                                                                  GOLDMAN & PETERSON, PLLC
                                                                  10100 Reunion Place, Suite 800
                                                                  San Antonio, Texas 78216
                                                                  Telephone:    (210) 340-9800
                                                                  Facsimile:    (210) 340-9888

                                                         ATTORNEY FOR DEFENDANT
                                                         RINAT JAKIPOV




16   28 U.S.C. § 1332(a); Darden v. Ford Consumer Fin. Co., 200 F.3d 753, 755 (11th Cir. 2000); Laughlin v. K-Mart Corp., 50
     F.3d 871, 873 (10th Cir. 1995).
                                                      Page 4 of 5
        Case 2:20-cv-00057-AM-VRG Document 1 Filed 10/15/20 Page 5 of 5


                                 CERTIFICATE OF SERVICE

       I hereby certify that all counsel of record who have consented to electronic service are being
served with a copy of this document via the Court’s CM/ECF system on the 15th day of October,
2020.

Mr. Hector Gonzalez
GONZALEZ & ASSOCIATES, P.C.
269 N. Ceylon Street
Eagle Pass, Texas 78852


                                              By: _/s/ Larry J. Goldman
                                                      LARRY J. GOLDMAN




                                            Page 5 of 5
